Citation Nr: 0108043	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-22 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1947 to July 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In pertinent part, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for chronic 
gastritis.  The RO also determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for acne vulgaris.  

In correspondence received in January 2000 as well as during 
a June 2000 hearing, the veteran withdrew his appeal on the 
issue of whether new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
acne vulgaris, and the Board finds that that issue is not 
within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be effective if withdrawn).

In his substantive appeal, received in January 2000, the 
veteran elected to appear personally at a hearing before a 
Member of the Board at the RO.  In correspondence submitted 
in March 2000, he withdrew the hearing request.

The veteran provided oral testimony before a Hearing Officer 
at the RO in June 2000, a transcript of which has been 
associated with the claims file.  


FINDINGS OF FACT

1.  In May 1990 the Board denied the veteran's appeal for 
entitlement to service connection for a stomach disorder.  
That decision is now final.  

2.  The evidence received since the May 1990 decision is 
either cumulative or redundant, or otherwise does not bear 
directly and substantially upon the issue at hand, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the May 1990 determination wherein 
the Board denied the claim of entitlement to service 
connection for a stomach disability is not new and material, 
and the veteran's claim for that benefit has not been 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 
C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the May 1990 Board 
decision wherein the Board denied entitlement to service 
connection for a stomach disorder is reported in pertinent 
part below:  

The service medical records show that the veteran was 
admitted to a military hospital in June and July 1948 for 
evaluation of stomach complaints.  An upper gastrointestinal 
series conducted in June 1948 was normal.  While 
hospitalized, the veteran's complaints subsided and he was 
returned to duty with a diagnosis of chronic gastritis, 
superficial, mild, cause undetermined.  The subsequent 
service medical records, including a report of separation 
medical examination, are negative for any clinically 
identifiable stomach disorder.

In a statement dated in October 1950, a private physician 
reported that he had treated the veteran for gastritis from 
July to November 1948.  

In a statement dated in July 1951, a private physician 
recommended hospitalization for the veteran.  The diagnosis 
was ulcer duodenal, chronic and symptomatic without any 
improvement from the medical management.  

In a statement dated in October 1951, a neighbor of the 
veteran's mother stated that she had known the veteran since 
his birth.  She stated that the veteran was a good athlete 
throughout his school years.  She also stated that following 
the veteran's discharge, his mother frequently visited her 
for advice regarding the veteran's upset stomach, pains in 
his chest and abdomen.  The neighbor further stated that she 
was not a physician and only recommended simple antidotes.  
She stated that the veteran's condition appeared complicated 
and chronic, and as a result he was forced to quit his job.  

In a statement dated in October 1951, a former service 
acquaintance stated that the veteran appeared very cheerful 
during the beginning of his career, later the veteran was not 
cheerful and did not want to go into town on passes.  It was 
also stated that the veteran complained of pains over his 
heart and in his abdomen.  The veteran also complained of 
weakness and nervousness.  

In a statement dated in October 1951, a former service 
acquaintance stated that the veteran suffered frequent pains, 
which were reportedly situated in the stomach.  The veteran 
visited sick bay where he was transferred to the hospital and 
subsequently discharged.  

In a statement dated in November 1951, a physician reported 
that he had treated the veteran for stomach gas in July 1950.  
An upper gastrointestinal series was conducted and was 
negative.  A gall bladder series showed questionable evidence 
of small stones, which were not confirmed after fatty meal.  

In statements dated in March 1981, former service 
acquaintances reported that during training and subsequent to 
a traumatic event the veteran complained of a weak, nervous, 
and stiff stomach but was not allowed to seek medical 
treatment.  

In July 1987, a former service acquaintance stated that the 
veteran had confided to him that his appetite had diminished 
following an incident in which a service comrade had been 
electrocuted while stepping on high voltage cables at a 
maneuver site.  He stated that the veteran sometimes had 
difficulty eating "coldcuts" and that drinking caused 
stomach distress.  He reported that one of their company 
commanders had had him removed from a transfer to Alaska, as 
it was believed that he was not well enough for such duty.  
The service acquaintance related that after he and the 
veteran were sent to different Army posts, he had heard that 
the veteran had been admitted to a military hospital for 
treatment of his stomach disorder.  He reported that 
subsequent to service he had seen the veteran a few times.  

In December 1988 a private radiologist reported that a 
radiographic study of the veteran's colon showed changes 
suggestive of a spastic colon with diverticular disease and 
an insufficiency of ileo-cecal valve.

In April 1989 a private pharmacist reported that from 1965 to 
1983 he had filled prescriptions for the veteran, and that 
the prescribed medication was used for the relief of stomach 
nervousness and other stomach disorders.  He recalled that at 
regular intervals he had to contact the veteran's private 
physician in order to refill these prescriptions and that, on 
occasion, both the doctor and the veteran had mentioned that 
the prescribed medication would relieve chronic stomach pain.

In July 1989, the veteran was accorded a personal hearing 
before a hearing officer at the RO.  The veteran testified 
that he had been treated for stomach problems in service, and 
that subsequent to service he had continued to have stomach 
distress for which private medical care was required, and 
that various medications had been prescribed.  At the 
conclusion of the hearing, he submitted statements, dated in 
July 1989, from two previous supervisors, and the son of an 
herbal type of healer.

The statement by the son of the herbal type of healer 
recalled that the veteran's mother had taken the veteran to 
his mother for help with medical problems after he had 
returned from military service.

The statements by former supervisors were to the effect that 
they had been associated with the veteran during the periods 
1953 to 1955 and 1959 to 1960.  During such time, they had 
had daily contact with him, and they recalled that many times 
he had talked about stomach problems dating back to his 
military service.  The supervisor who had known him during 
the earlier period stated that the veteran seldom ate at the 
cafeteria provided by the school where they were employed 
because he was very careful about his diet.  

Evidence submitted since the May 1990 Board decision is 
reported in pertinent part below: 

Associated with the claims file are VA outpatient treatment 
records dated from August to December 1998 that show the 
veteran presented on several occasions with complaints of 
abdominal pain and constipation.  The diagnoses included 
irritable bowel syndrome, chronic abdominal pain, painful 
diverticuli, neoplasm, and hyperthyroid.  X-rays of the 
abdomen taken in August 1998 showed nonspecific abdomen 
without evidence of obstruction or ileus, moderate stool 
content, but not abnormal in amount in the cecum.  

Associated with the claims file are medical records from 
Saint Vincent Hospital dated in July 1998 that show the 
veteran was seen, treated, and diagnosed with 
gastroenteritis, peptic ulcer disease, and constipation.  

In a statement dated in May 1999, a former service 
acquaintance reported that he noticed that the veteran quit 
going to the Mess Hall on Sundays and complained of upset 
stomach which was made worse by eating the "coldcuts" 
served in the Mess Hall.  The service acquaintance reported 
that due to the veteran's illness arrangements were made for 
him to be transferred to Headquarters Company of the Second 
Infantry Division.  

The veteran submitted excepts from Webster's Encyclopedic 
Unabridged Dictionary of the English Language that included 
the definitions of chronic, gastritis, and ulcer.  Ulcer was 
defined as a sore open either to the surface of the body or 
to a natural cavity and accompanied by the disintegration of 
tissue, the formation of pus or any chronically corrupting or 
disrupting condition.  Gastritis was defined as inflammation 
of the mucous membrane of the stomach.  Chronic was defined 
as marked by long duration or frequent recurrence.  

The veteran submitted a copy of a November 1999 obituary of a 
former service acquaintance.  

The veteran submitted copies of his service medical records.  

The veteran was accorded a personal hearing before a hearing 
officer in June 2000 at the RO.  At that time, he testified 
that he began to suffer from a stomach condition seven months 
prior to his discharge, and at the time of discharge he was 
hospitalized for his stomach condition.  He stated that in 
December 1947 he was no longer able to physically function on 
the same level with his buddies.  

The veteran stated that his enlistment had ended when he was 
hospitalized in June 1948.  He stated that he was discharged 
from the military with a chronic disability that began 
inservice and continued post service.  He stated that he 
received treatment for his stomach disorder through VA. 


Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991);  38 C.F.R. § 20.1100 (2000).

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108;  38 C.F.R. § 20.1105 (2000).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The United States Court of Appeals for Veteran Claims (Court) 
has held that, when "new and material evidence" is presented 
or secured with respect to a previously and finally denied 
claim, the VA must reopen the claim.  Stanton v. Brown, 5 
Vet. App. 563, 566 (1993).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits. The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).  

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  38 U.S.C.A. § 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease such as peptic ulcer disease to a degree of 10 
percent or more within one year from the date of termination 
of such service, establishes a rebuttable presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).

Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for stomach disorder which the Board 
denied in May 1990.  

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.

The evidence at the time of the Board's May 1990 decision 
showed that the veteran suffered an acute episode of 
gastritis prior to discharge that resolved with no residual 
pathology.  

The evidence added to the record since the May 1990 decision 
includes VA outpatient treatment reports, private medical 
records, lay statement, copies of service medical records, 
excerpts from the dictionary, a copy of obituary, and a 
transcript of hearing testimony.

The statement dated in May 1999 by the veteran's former 
service acquaintance is essentially duplicative of prior 
evidence of record.  

The Board notes that the veteran's service medical records 
were of record at the time of the May 1990 decision.  Hence, 
this evidence is essentially duplicative of prior evidence of 
record.

The testimony provided by the veteran that he incurred a 
chronic disability (gastritis) in service that has continued 
post service is merely a restatement of evidence already 
considered by the Board when it issued its May 1990 decision, 
and hence does not constitute either new or material 
evidence.  

The excerpts from the dictionary submitted by the veteran are 
not probative of the issue at hand in that they provides no 
basis as to whether a chronic stomach disability, i.e. 
chronic gastritis was incurred during active service.  

The obituary of the former service acquaintance is not 
probative copy of the issue at hand in that it provides no 
basis as to whether a chronic stomach disability, i.e. 
chronic gastritis was incurred during active service

Moreover, the veteran is not competent to provide an opinion 
as to whether any stomach disorder is the same disorder 
reported and treated in service.  The Board notes that 
generally speaking, lay persons are not competent to offer 
evidence that requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (holding that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492.494 (1992) (holding that a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration).

The VA treatment records and private medical records 
constitute new evidence, but the evidence is not material 
because it does not bear directly and substantially on 
whether the veteran incurred a chronic stomach disability 
during active service.  Additionally, there is no competent 
medical opinion linking a chronic stomach disability to 
service.  

The Board must, accordingly, conclude that the evidence 
received since the May 1990 decision is not new and material, 
and the claim is not reopened. 


With respect to the duty to assist, the Board notes that the 
law has recently been changed.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 92000) (to be codified at 38 U.S.C.A. 
§ 5103A).  The law currently in effect mandates that the 
Secretary shall assist a claimant in developing all facts 
pertinent to a claim for benefits.  

The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  The Secretary may decide a claim without providing 
assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  Id.

The impact of this new law on new and material cases is 
unclear.  Prior case law suggests that the duty to assist 
would not attach until new and material evidence had been 
presented to reopen the claim.  Elkins v. Derwinski, 8 Vet. 
App. 391, 398 (1995).  

However, the Court has also held that the duty to assist was 
triggered prior to a finding that new and material evidence 
had been presented where a reference was made to evidence 
which would plausibly be new and material, and that the duty 
to assist mandated that such records be obtained.  Ivey v. 
Derwinski, 2 Vet. App. 320 (1992).

Regardless, even if it were assumed that the new law applied 
to all new and material cases, the Board is of the opinion 
that the duty to assist has been satisfied in this instance.  
The RO endeavored to obtain all known available evidence 
pertinent to the veteran's claim.  The veteran was given the 
opportunity to identify and submit additional evidence.  

Therefore, the Board concludes that the RO has more than 
satisfied any possible duty to assist in this instance.


As new and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for a gastrointestinal disorder, the first element has not 
been met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996); see Ivey, 2 
Vet. App. at 322.


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
stomach disorder, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

